Citation Nr: 1529640	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  99-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 3, 2009.  

2.  Entitlement to special monthly compensation (SMC) at the housebound rate.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to January 1967 and from March 1967 to April 1989.  

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  That rating decision denied entitlement to a total disability rating based on individual unemployability (TDIU).  

In January 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record in Virtual VA.  

The Board remanded the case in May 2014 to obtain outstanding VA and private treatment records and to afford the Veteran a VA examination.  Thereafter, in an October 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to TDIU effective from August 3, 2009.  In an April 2015 letter notifying the Veteran of the decision, the Appeals Management Center (AMC) indicated that the grant of entitlement to TDIU constituted a grant of the benefit sought on appeal and satisfied his appeal in full.  The Veteran did not file a notice of disagreement with the effective date, but the AMC then returned the case for appellate review of the issue of entitlement to TDIU prior to August 3, 2009.

Upon review, the Board finds that the issue of entitlement to SMC at the housebound rate is also on appeal.  A veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As discussed above, a transcript of the Veteran's January 2014 videoconference hearing is of record in Virtual VA.  Virtual VA also includes VA records from the VA San Diego Healthcare System.  While the AOJ did not review these treatment records in the October 2014 rating decision, the Veteran's representative submitted a June 2015 waiver of the RO's initial consideration of the additional evidence. 38 C.F.R. § 20.1304.  All other documents in Virtual VA are duplicative of those in VBMS.  


FINDINGS OF FACT

1.  As of September 25, 2008, service connection was established for posttraumatic stress disorder (PTSD) and depressive disorder, rated as 50 percent disabling; bilateral hearing loss, rated as 40 percent disabling; chronic sinusitis, rated as 50 percent disabling; osteoarthritis of the right acromioclavicular joint, status post dislocation, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; diverticulitis, rated as 10 percent disabling; residuals of a fracture with osteoarthritis of the right little finger, rated as noncompensable; and residuals of an injury with osteoarthritis of left little finger with nail damage, rated as noncompensable.  His combined evaluation was 90 percent.

2.  As of September 25, 2008, the Veteran met the schedular criteria for TDIU.  

3.  As of September 25, 2008, the evidence demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation due his service-connected disabilities.

4.  Prior to September 25, 2008, the Veteran's service-connected disabilities did not preclude him from following a substantially gainful occupation.  

5.  The Veteran was entitled to TDIU based on his service-connected PTSD and depressive disorder.  The remaining service-connected disabilities have a combined evaluation exceeding 60 percent and involve different anatomical segments or bodily systems.


CONCLUSIONS OF LAW

1.  The requirements have been met for TDIU as of September 25, 2008, but no earlier. 38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.1(p), 3.102, 3.155, 3.159, 3.340, 3.341, 3.400, 4.16, 4.19, 4.25 (2014).  

2.  The criteria for SMC at the housebound rate are met. 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Initially, the Board notes that the grant of SMC at the housebound rate is a fully favorable decision.  Therefore, there is no prejudice, regardless of any notice or assistance errors.

The RO sent notice letters sent to the Veteran in October 2008 and October 2009.  The October 2008 notice was sent to the Veteran prior to the adjudication of his TDIU claim in the January 2009 rating decision on appeal.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met, and deciding the appeal will not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The October 2008 and October 2009 letters notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  Indeed, the October 2008 letter specifically addressed the schedular requirements for TDIU under 38 C.F.R. § 4.16.  Those letters also explained how disability ratings and effective dates are determined.  

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran reported receiving private treatment through the Balboa Naval Medical Center.  The RO has requested these private records several times throughout the appeal, and received them in March 2010, September 2011, April 2013, June 2013, and July 2013.  The Veteran has also reported treatment through the Chula Vista Vet Center.  The RO associated these records with the VBMS claims file in July 2011 and November 2011.  The Veteran further reported that he was awarded Social Security Administration (SSA) disability benefits.  The RO obtained the SSA records in February 2009, March 2010, April 2013, and June 2014.  The RO has also associated the Veteran's VA treatment records with the VBMS claims file several times during the course of the appeal.  

The Veteran has not identified any other available, outstanding records that are relevant to the claim being decided herein.  He specified, through his representative in May 2014 and personally in a June 2014 telephone call, that there are no further non-VA treatment records available.  The AOJ also obtained the most recent VA treatment records from the San Diego Healthcare System while on remand, and therefore, there are also no outstanding VA treatment records.  

In fulfilling the VA's duty to assist, the RO has also afforded the Veteran with VA examinations in November 2008, January 2009, August 2009, October 2009, November 2010, January 2011, March 2012, and July 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2014 VA examinations in particular are adequate, as they are predicated on a review of the Veteran's medical history as well as examinations, and each fully addressed the question of the Veteran's employability.  The Veteran has not raised an objection with the July 2014 VA examinations.  Moreover, these examinations actually supported the AOJ's October 2014 award of TDIU.  

For his part, the Veteran has submitted personal statements, hearing testimony, and argument from his representative, as well as further copies of the service treatment records, SSA records, private treatment records, and VA treatment records.  The Veteran has not identified any additional, outstanding evidence that is relevant to his TDIU claim being decided herein, and he specifically declined to identify any outstanding treatment records in May 2014 and June 2014.  

As previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in January 2014.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the opening of the January 2014 hearing, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  Specifically, the Veteran's representative reviewed the schedular requirements of 38 C.F.R. § 4.16 and asked him about each of his service-connected conditions.  The hearing focused on the elements necessary to substantiate the claim, including the impact of the Veteran's service-connected disabilities on his ability to work.  The appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

Finally, with respect to the May 2014 remand, the Board finds that the AOJ substantially complied with the remand directives.  In May 2014, the AOJ contacted the Veteran in regard to identifying any outstanding treatment records and specifically provided him with VA Form 21-4142 to authorize the release of any private or Vet Center treatment records.  The Veteran's representative immediately responded with the May 2014 written statement denying that the Veteran receives treatment outside the VA healthcare system.  The Veteran repeated this information himself in the June 2014 telephone call, specifying that he has only been treated at the VA Medical Center (VAMC).  Therefore, with regard to obtaining any recent private treatment records, the Board finds that AOJ has complied with May 2014 remand directives.  

As discussed above, the AOJ obtained the VA treatment records in June 2014 and scheduled the Veteran for a July 2014 VA examination before readjudicating the claim in the October 2014 rating decision granting entitlement to TDIU effective from August 3, 2009.  Therefore, the Board finds that the AOJ has complied with the May 2014 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


I.  TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is a recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

As discussed above, the AOJ granted entitlement to TDIU based on the Veteran's service-connected PTSD, depressive disorder, and diverticulitis, effective from August 3, 2009, which was the date that he retired.  The issue on appeal is whether he is entitled to TDIU prior to that date.  

The Veteran's primary contention in his October 2008 claim and January 2014 hearing testimony is that he had to leave his job as an accountant due to his service-connected disabilities in September 2008.  He has not asserted that his service-connected disabilities rendered him unemployable prior to September 2008.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that TDIU is warranted as of September 25, 2008.  

As of September 25, 2008, service connection was established for posttraumatic stress disorder (PTSD) and depressive disorder, rated as 50 percent disabling; bilateral hearing loss, rated as 40 percent disabling; chronic sinusitis, rated as 50 percent disabling; osteoarthritis of the right acromioclavicular joint, status post dislocation, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; diverticulitis, rated as 10 percent disabling; residuals of a fracture with osteoarthritis of the right little finger, rated as noncompensable; and residuals of an injury with osteoarthritis of left little finger with nail damage, rated as noncompensable.  His combined evaluation was 90 percent.  Thus, the Veteran met the scheduler criteria for TDIU.

The Veteran's employment records reflect that he entered leave without pay status on February 17, 2009, and remained on leave without pay until he retired on July 8, 2009.  However, prior to entering leave without pay status, the Veteran's employer verified in a December 2009 VA Form 21-4192 that the last date he actually worked was September 24, 2008.  This is consistent with the Veteran's October 2008 claim, December 2008 VA Form 21-8940, October 2009 VA Form 21-8940, November 2009 statement, and January 2014 hearing testimony.  

The Veteran was afforded multiple VA examinations in connection with his TDIU claim and claims for increased evaluation.  Ultimately, the psychologist who performed the July 2014 VA PTSD examination concluded that the combination of the Veteran's service-connected disability was of such severity to result in unemployability.  The doctor performing the general medical examination concurred.  While he did not distinguish between the non-service connected residuals of the Veteran's May 2006 stroke and his service-connected disabilities, the Veteran's treating psychiatrist at the San Diego VA Medical Center (VAMC) attested to the Veteran's inability to go to work in September 2008, November 2008, and December 2008 statements.  The dates of the San Diego VAMC psychiatrist's statements are consistent with the dates reported by the Veteran himself and documented in the employment records.  The Veteran also submitted a January 2009 leave and earning statement showing that he was also on leave without pay for over 200 hours in 2008.  

On review, the Board finds that the evidence establishes that the Veteran became unemployable due to his service-connected disabilities as of September 25, 2008.  The Board acknowledges that the Veteran was still officially employed as of that date; however, the medical and employment records clearly show that he was not able to work or maintain that employment.  Indeed, he took leave well beyond his allowable sick leave, putting himself into periods of leave without pay and ultimately forcing his retirement due to disability.  The VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines substantially gainful employment as that which is ordinarily followed by the non-disabled to earn a livelihood, with earnings common to the particular occupation in the community where the appellant resides; this suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The Veteran last worked on September 24, 2008, began using sick leave and leave without pay, and never successfully returned to his job as an accountant.  The July 2014 VA examinations also establish that this inability to work is due to his service-connected disabilities.  

The record does not show, nor does the Veteran or his representative contend, that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation at any time prior to September 25, 2008.  For example, the Veteran testified in January 2014 that he had returned to work following his May 2006 nonservice-connected stroke.  Additionally, in May 2008, he reported to his care providers at the Mission Valley VA Outpatient Clinic (OPC) that he continued to work at his accounting job, yet in November 2008 and December 2008, the Mission Valley OPC treatment records show that he had begun taking leave from his job.  Moreover, the Veteran's statements, as discussed in detail above, have consistently reported that he still worked prior to September 2008.  Thus, entitlement to TDIU prior to September 25, 2008, is not warranted.

Based on the foregoing, the Board finds that the weight of the evidence is in favor of the Veteran's claim of entitlement to TDIU as of September 25, 2008.  





II.  SMC

Special monthly compensation benefits by reason of being housebound are payable if a veteran has a single permanent disability rated 100 percent disabling and has either (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is "permanently housebound" by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems. 38 C.F.R. § 3.350(i)(1).

Subsection 1114(s) for housebound benefits requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under VA law, subsection 1114(s) housebound benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011). 

However, in Bradley v. Peake, 22 Vet. App. 280, 293 (2008), the Court held that a total disability rating based on individual unemployability (TDIU) satisfies the total (100 percent) rating requirement if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more, for purposes of entitlement to special monthly compensation for a housebound rating.  In other words, 38 U.S.C. § 1114(s) for housebound benefits does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent. Id.  A TDIU rating based on a single disability is permitted to satisfy the statutory requirement of a total rating. Id. Nonetheless, the TDIU rating based on a single disability that satisfies the total (100 percent) rating requirement must be separate and distinct from the additional disability or disabilities independently ratable at 60 percent or more for purposes of housebound benefits. Id.  In addition, the Bradley decision also stated that the decision to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) was specifically limited to TDIU ratings.  That is, a TDIU rating based on multiple service-connected disabilities does not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114(s).  Id. at 290-91. 

The Court reiterated this interpretation with its holding in Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) ("The Court today holds that a TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability.").
However, VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities, regardless of the order in which they were service-connected, to determine whether any combination of disabilities establishes housebound benefits under 38 U.S.C. § 1114(s). Id. 

With regard to housebound status, the threshold statutory requirement is that a veteran must have a single permanent disability rated at 100 percent.  In the present case, the Veteran does not have a single service-connected disability rated as 100 percent disabling.  Absent a single disability rated as 100 percent disabling, the Veteran normally would not meet the threshold legal criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).

However, in this case, the Veteran has been assigned a TDIU rating effective from September 25, 2008.  It appears from the October 2014 rating decision that the RO determined that the effects of the Veteran's service-connected PTSD, depressive disorder, and diverticulitis were sufficient to award the TDIU rating due to unemployability.  However, the Board notes that the July 2014 VA examiner specifically stated that the Veteran's PTSD and major depressive disorder prevented him from meeting the usual and customary responsibilities of sustaining full-time employment.  Thus, entitlement to TDIU could have been granted based on the consideration of the psychiatric disability alone.  Accordingly, although the psychiatric disability was rated as only 50 percent disabling by the RO and was not rated as 100 percent disabling, for special monthly compensation purposes for housebound benefits, this disability satisfied the requirement of a "service-connected disability rated as total" based on the award of a TDIU rating. See Bradley and Buie, supra.  Therefore, this threshold housebound benefits requirement is met.

Moreover, the Veteran's remaining service-connected disabilities combined to exceed 60 percent.  The Board notes that bilateral hearing loss, tinnitus, sinusitis, right shoulder disability, diverticulitis, and finger disabilities involve different anatomical segments or bodily systems than PTSD and major depressive disorder.  Accordingly, the Board finds that the Veteran has met the criteria for SMC at the housebound rate.


ORDER

Entitlement to a total rating based on individual unemployability due to service-connected conditions is granted as of September 25, 2008.  

Entitlement to SMC at the housebound rate.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


